Citation Nr: 0302367	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-24 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Whether a debt of $3,303.00 based on overpayment of 
nonservice-connected pension benefits was validly created.

2.  Entitlement to waiver of recovery of an overpayment of 
non-service connected pension benefits in the amount of 
$3,303.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The RO has indicated that the veteran had active service from 
March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the RO's 
Committee on Waivers and Compromises (Committee) that found a 
debt of $3,303.00 was validly created, and that denied the 
veteran's request for a waiver of recovery of the debt.  

The Board remanded this matter in October 2002 to arrange for 
a hearing before a Board member at the RO.  By letter dated 
in November 2002, the representative indicated that the 
veteran had contacted the representative and related the 
desire to waive the right to an additional hearing.  Inasmuch 
as this letter reflects that the veteran directed the 
representative to submit this waiver on his behalf, the Board 
is of the view that the veteran consented and the 
requirements of 38 C.F.R. § 20.704(e)(2002) are met.  


FINDINGS OF FACT

1.  An overpayment of $3303.00 was created when the veteran 
received nonservice-pension benefits, which were paid based 
on incorrect information regarding the veteran's net worth 
and income. 

2.  The debt was created as a result of bad faith on the part 
of the veteran. 


CONCLUSIONS OF LAW

1.  A debt based on overpayment of nonservice-connected 
benefits in the amount of $3,303.00 was properly created.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.962, 
1.963 (2002).

2.  Waiver of the recovery of the $3303.00 overpayment of 
pension benefits is not warranted.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. §§ 1.963, 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record is summarized as follows.  In 
conjunction with the veteran's December 1998 claim for 
nonservice-connected benefits, the RO mailed a request that 
the veteran provide, among other things, his latest social 
security award letter or a statement from the social security 
administration showing the monthly benefit rate, effective 
date of the benefit, and the date and amount of the initial 
payment including any retroactive amounts.  This letter 
advised the veteran that this information was needed to 
determine the amount of money the RO could pay the veteran.  
In January 1999, the RO received a copy of a letter from the 
social security administration to the veteran indicating that 
his request for reconsideration of a decision denying 
benefits had been denied.  The RO notified the veteran that 
the nonservice-connected pension award amount was set at 
$731.00 effective January 1, 1999.  The notification letter 
stated that his rate of VA pension depended on the total 
"family" income which included the veteran's income and 
that of his dependents.  It informed the veteran that the RO 
must adjust the payments whenever his income changed.  It 
also advised that the veteran must notify the RO immediately 
if income is received from any source other than that shown 
in the letter (which was zero) and that the veteran must 
report any changes in his income.  The letter related that 
failure to immediately notify the RO of these changes may 
create an overpayment which would have to be repaid.

By letter dated in May 2000, the RO notified the veteran that 
the RO proposed to reduce his monthly pension payments from 
$749.00 to $382.00, because of his receipt of social security 
benefits in the amount of $367.00.  That letter asked the 
veteran to furnish a copy of his social security award letter 
showing the date he received his first check.  The veteran 
was told that payments at the rate of $749.00 would continue 
to give him an opportunity to present evidence to show that 
the reduction was not warranted, but he was warned that any 
overpayment would have to be paid should a later decision be 
adverse to the veteran's continued receipt of pension 
benefits in the higher amount.  By letter dated in September 
2000, the RO notified the veteran that a decision had been 
made to reduce the pension payments, effective from December 
1, 1999.  By letter dated in November 2000, the RO notified 
the veteran that the RO had to apply newly reinstated 
compensation payments to the overpayment of pension benefits 
that resulted from receipt of social security benefits.

The veteran submitted a Financial Status Report (VA Form 20-
5655)(FSR) dated in October 2000, relating a monthly income 
of $704.00 including pension benefits.  It reported average 
monthly expenses of $810.00, which was the total of $500.00 
for food, $180.00 for utilities, $80.00 for household upkeep, 
and $50.00 for insurance.   The veteran reported that he was 
not married and had one $1000.00 debt.

In his November 2000 formal appeal, the veteran related that 
he never received a request from anybody to provide an award 
letter to the VA.  He wrote that the overpayment was due to 
no fault of his own and that repayment would cause an undue 
harm.

At a June 2001 hearing before an officer of the Committee on 
Waivers and Compromises, the veteran testified that when he 
began receiving pension benefits he thought it was just an 
increase in his service-connected compensation.  He further 
testified that a gentleman who came to see him at the VA 
hospital told him that the social security had nothing to do 
with his service-connected VA benefits.  The veteran further 
testified that he filled out papers in response to the first 
overpayment notification letter and his County Service 
Officer sent them to VA.  He stated that he received the 
second letter indicating that VA had not received the 
information.  He then filled out the second set and sent them 
in.  The veteran related that his income and expenses had not 
changed since the October 2000 FSR, except for a larger fuel 
bill.

At the outset the Board finds that the debt was properly 
created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991); VAOPGCPREC 6-98.  In this regard, the Board notes 
that the evidence shows that the initial award of nonservice-
connected benefits was based on the veteran's representation 
that he was not receiving any annual income.  When VA became 
aware that the veteran had been receiving social security 
benefits since December 1999, action was initiated to change 
the amount of benefits and collect the overpayment.  The 
veteran has presented no evidence to suggest that he did not, 
in fact, receive the social security benefits during the 
period from December 1999 to August 2000.  To the contrary, 
the veteran noted social security benefits as income in the 
FSR.

Given the above determination that the debt was properly 
created, the Board turns to the waiver issue.  Pursuant to 38 
U.S.C.A. § 5302(a), a claimant is allowed to seek a waiver of 
recovery of an overpayment of VA benefits.  The Secretary of 
Veterans Affairs is authorized to grant a waiver of recovery 
of indebtedness when collection of the debt would be against 
"equity and good conscience." 38 U.S.C.A. § 5302(a); 38 
C.F.R. §§ 1.962, 1.963(a) (2002).  Under the criteria set out 
in 38 U.S.C.A. § 5302(c), the law precludes a waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the veteran a waiver, the Board must first 
determine whether there was fraud, misrepresentation, or bad 
faith on the part of the veteran in connection with the 
claim.

Having reviewed the evidence of record, the Board agrees with 
the Committee's November 2000 decision insofar as it finds 
the veteran acted in bad faith in creating the overpayment.  
In reaching this conclusion, and cognizant of the inherent 
complexity of the VA benefits processing system, the Board 
finds that the evidence contradicts the veteran's contention 
that he was not aware of the necessity of supplying VA with 
information about the receipt of social security benefits.  
Despite what the veteran may have been told at a VA hospital 
concerning the relationship of social security benefits and 
service-connected benefits, he was told in writing by VA, of 
the importance of notifying VA immediately of any change in 
his income.  He was notified in writing by VA on three 
occasions of the importance of informing VA of social 
security benefits and the social security award letter.  
Furthermore, while the veteran at one point claimed that he 
did not receive the two later requests for production of the 
social security award letters, during the hearing he 
testified that he had in fact received these notifications 
and responded to them.  Moreover, the veteran's explanation 
changed-in October 2000 he indicated that he did not 
understand VA guidelines regarding pension payments, but 
subsequently he abandoned this explanation and indicated in 
his notice of disagreement and substantive appeal that he had 
not in fact received the notifications.  Given this evidence, 
combined with the fact that the veteran had at that time 
already been through the overpayment process on an earlier 
matter, the Board finds that the circumstances, when 
considered in conjunction with the veteran's conflicting 
contentions, lead to the conclusion that the veteran 
intentionally failed to notify VA of the additional social 
security benefits income.

Bad faith includes conduct undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and which results in a loss to the government.  38 C.F.R. 
§ 1.965.  Here, as noted above, the veteran had knowledge of 
the consequences of not reporting income.  This was made 
clear to him from the moment he was awarded pension benefits.  
The circumstances of this case are such that it is clear that 
the veteran sought an unfair advantage.  He received notice 
of the requirement to report income and intentionally sought 
to hide the additional income from VA by not reporting it as 
required.  His actions in not responding to VA's letters in 
May and September 2000 and his attempt to obscure the fact 
that he had indeed received the letters support this 
conclusion.  Therefore, the Board finds the evidence shows 
that there was bad faith on the part of the veteran in 
creating the overpayment.  Consequently, the Board does not 
reach the question of whether the collection of the 
overpayment would be against good equity and conscience. 
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letters dated in May 
2000 and September 2000 of the evidence needed to minimize 
any debt owed to VA.  Normally, VA must also notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of whose obligation it 
was to produce evidence regarding the overpayment by the two 
letters referenced above.  While the veteran was not notified 
of the new obligations under VCAA and its implementing 
regulations as they pertained to this particular claim, he 
was notified of the general duties thereunder by a letter 
dated in November 2001 pertaining to a service connection 
claim.  Consequently, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  As noted above, the veteran was 
asked to produce evidence and information relating to his 
receipt of social security administration benefits or any 
other evidence which might show the overpayment to be in 
error.  No evidence beyond the FSR received in October 2000 
was provided.  Importantly, the veteran was provided 
additional time to submit evidence when the case was remanded 
for a hearing.  No additional evidence was received.  Taken 
together and considering the limited factual nature of cases 
involving waiver of overpayment, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional relevant evidence.  Therefore, 
further development under the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $3,303.00 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

